Title: Ferdinand Grand to the American Peace Commissioners, 2 June 1783
From: Grand, Rodolphe-Ferdinand
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Messieurs
            Paris le 2 Juin 1783
          
          Quoique la lettre que vous m’aves fait l’honneur de m’écrire le 22e du mois passé, ne
            me flattat pas de recevoir les Secours dont les Finances du Congrès avoient besoin;
            Néantmoins, l’Espérance du Succès des Soins que j’étois bien assuré que vous donneriès,
            Messieurs, à un objet aussi intéressant, m’a fait parvenir à Satisfaire à tous les
            payemens qui se sont présentés, jusqu’à ce moment; qui me fait voir avec douleur le
            terme fatal de cesser d’honorer les Traittes de Mr Morris, si vous ne pouvès, Messieurs,
            me procurer les moiens de l’éviter:
          Je regrette infiniment que les miens Soient insuffisans pour Sauver un Eclat, Sur les
            suites duquel je n’ose pas Seulement réflechir, mais ma fortune ne me le permet pas,
            comme vous en jugerés, Messieurs, par la Somme des besoins, ainsi que de la nécessité de
            prendre un parti Sur cet objet.
          L’on m’a prèsenté depuis quelques jours pour Quatre cens vingt trois mille Livres de
            Traittes que je dois rendre acceptées, ou non acceptées; Depuis la publication des
            Lettres de Monsieur Morris au Congrès Sur Sa retraitte future, les porteurs de Ses Traittes Sont extrémement
            pressés de les faire accepter: Cette Somme n’est malheureusement qu’une foible partie de
            celles qui existent, puisqu’il y en a encore pour Neuf cens vingt un mille Livres dont
            j’ai depuis assès longtems l’avis, & qui vont paroitre Sucessivement, ce qui fait
            près de Quatorze cens mille Livres auxquelles il faut pourvoir, sans compter les Loan
            Offices, & les autres Dépenses courrantes ou Imprévues.
          L’Idée de laisser retourner à protes les Traittes de Monsieur Morris me paroit si
            revoltante, que je ne puis m’y déterminer à moins que je ne voie par la réponse que vous
            voudrés bien, Messieurs, me faire, qu’il ne me reste plus d’autre parti à prendre.
          
          Je Suis avec un Respect Sincère Messieurs votre très humble & très obéissant
            Serviteur
          
            Grand
            Leurs Excellences Messieurs John Adams Benjamin Franklin John Jay
              Ministres Plénipotentiaires des Etats-Unis d’Amérique
          
         
          Endorsed by Franklin: Lettre de M.
            Grand
        